DETAILED ACTION
	Receipt is acknowledged of Applicant’s response to restriction requirement, filed on 7 January 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7 January 2021 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 January 2021.
*  *  *  *  *
Claim Interpretation
	Independent claim 1 is directed to a method of diminishing the listed conditions comprising administering an effective dose of a compound indole-3-carbinol to human skin.  The claim uses the open transition term “comprising,” thus, any additional agent may be added to the agent enumerated in the claim.  [0017] of the published application discloses an example composition comprising an indole-3-carbinol compound combined with other agents, which when applied, resulted in lessened appearance of the listed conditions.  The example provides no control, thus it is not possible to establish a nexus between the results and the indole-3-carbinol compound.
*  *  *  *  *
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the phrase “unfavorable skin texture” in lines 2 and 4-5 of claim 1 indefinite because there is no art recognized definition or standard for “unfavorable skin texture,” which is very subjective and will vary from person to person.  Thus, it is not possible to establish the metes and bounds of the claim.  Appropriate correction is required.  
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0367528 (“Alpert”) in view of US 2016/0287531 (“Vander Jagt”) further in view of US 2016/0243057 (“McWherter”).  See PTO-892.

Regarding claim 1, the disclosed composition may be used to treat, e.g., wrinkles (suggesting the claimed wrinkles, fine lines, and “unfavorable” skin texture) and other age related blemishes (suggesting the claimed blemishes) (see [0063]).
Regarding claims 1-3, the diindolylmethane compound may be 3,3’diindolylmethane (see [0028]).
Regarding claim 5, Alpert explains that diindolylmethane is oil-soluble and the first component comprises one or more oil-soluble and /or lipophilic compounds (see [0071]).  
Regarding claim 6, the disclosed composition may comprise Vitamin A (see [0034]).
Regarding claim 7, the disclosed composition may be formulated as a gel, cream, or ointment (see [0065]).    
Regarding claim 4, the process of enzymatic hydrolysis recited in claim 1 is not essential to a determination of patentability of the composition disclosed in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
Alpert explains that DIM has significant efficacy in treating and preventing skin conditions and has improved side effect profiles compared with known treatments (see [0005]).  
Alpert differs from the instant claims in that it does not explicitly teach diminishment of skin discoloration, cellulite, and bruising.
Vande Jagt teaches a method of treating or reducing the likelihood of a skin disease comprising administering a therapeutically effective amount of substituted cis or trans-stilbene or a stilbene hybrid (see, e.g., abstract).
Disclosed formulations may comprise 3,3’diindolylmethane (see [0103]).  
Regarding claim 1, the disclosed compounds may be used skin conditions such as skin discoloration – bluish (suggesting bruising) and cellulite (see [0072]). 
Regarding claim 5, oil-in-water emulsions are the preferred formulation (see [0037]).
Alpert differs from the instant claims in that it does not teach diminishment of spider veins.
McWherter teaches pharmaceutical compositions and topical formulations that include multiple, phytochemically-active, nutraceutical compounds that possess potent anti-inflammatory and extracellular matrix-stabilizing properties (see abstract).
The disclosed compositions may comprise 3,3’diindolylmethane (see, e.g., [0035]).  
The disclosed compositions may treat, e.g., rosacea (suggesting spider veins/telangiectasia) (see [0022]).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to disclose the method recited in instant claim 1 as taught by Alpert in view of Vander Jagt further in view of McWherter.  One of ordinary skill in the art at the time the invention was made would have been motivated to apply such a method because it has significant efficacy in treating and preventing skin conditions and has improved side effect profiles compared with known treatments, as explained by Alpert (see above).
*  *  *  *  *
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  “Bodyrock Store Blog” (see PTO-892) explains that diindolylmethane (DIM) administration results in lower body fat loss.
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615